DETAILED ACTION
	Claims 1-14, 16, and 17 are currently pending in the instant application.  Claims 1-8, 12-14, 16, and 17 are withdrawn from consideration as being for non-elected subject matter.  Claims 9-11 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VIII, claims 9-11 in the reply filed on 26 March 2021 has been previously acknowledged.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 13 August 2021 have been fully considered and entered into the instant application.  
In regards to the objection to the specification, Applicant argues that according to MPEP 211.02, the incorporation by reference is proper.  This argument is not persuasive as “ When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). “
Applicant also argues that the priority claim is filed on the same day as the pending application entered the national phase and that the applicant cannot predict the future when initially filing the international application..  This argument is not persuasive, please see:
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The objection is therefore maintained.  
As Applicant has amended claim 9, the 35 USC 112(a) rejection is withdrawn.
In regards to the 35 USC 102 rejections, applicant argues that Ahn ‘467 does not antiipage the claims because there is no description of the feature of a dose of greater than 2 mg to 10mg or less.  Applicant states that the Ahn’467 administration of 3.75 mg/kg, 7.5 mg/kg of experimental example 4 is a dose equivalent to approximately 15mg, 30mg total dose, see Applicant’s specification p 3, paragraph [0006].  This argument is not persuasive as the cited paragraph:

    PNG
    media_image1.png
    159
    723
    media_image1.png
    Greyscale
references “humans” and also says it is a theoretical conversion to about 15mg.  The instant claim 9:

    PNG
    media_image2.png
    463
    735
    media_image2.png
    Greyscale
has no limitation to “humans” as the claim is a pharmaceutical composition.  Ahn’467 provides a pharmaceutical dosage of 3.75mg/kg see experimental example 4, page 56:

    PNG
    media_image3.png
    247
    482
    media_image3.png
    Greyscale
This dose was administered orally once daily to a cebus monkey.  As stated on page 3 of the instant specification, the dose of 3.75mg/kg corresponds to a theoretical conversion of about 15mg in a human.  A cebus monkey is smaller than a human, see de Souza et al. which provides that 
In regards to the Ahn 2016 rejection, the oral dosage of 3mg/kg in a tufted capuchin monkey provided in the prior art, theoretically converted to a dose for a capuchin monkey would be about 3-8.7mg, which is within the range of the instant claims.
The 35 USC 102 rejections are therefore maintained, for example, as there is no evidence provided to show that administration to a capuchin monkey at 3mg/kg or 3.75mg/kg would not result in a pharmaceutical composition with a dose of 2 to 10 mg, especially when compared to the theoretical dose of a human of 15mg as seen in the instant specification and whereas the instant claim is not a method of treating a human, but a pharmaceutical composition claim.
The 103 rejection is also maintained as the prior art references, as discussed above, do teach a pharmaceutical composition with the required 2mg-10mg dose.  While applicant states that the prior art does not teach or suggest the method of independent claim 9, it is noted that claim 9 is a pharmaceutical composition claim and not a method of treating a human.
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 21 November 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The entire disclosures of the applications identified in this paragraph are incorporated herein by references.”
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 24 May 2018.  The incorporation by reference statement is being added by way of a Preliminary Amendment filed 21 November 2019 which is after the instant application's International filing date of 24 May 2018.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2011/0028467.
US Pre-Grant Publication 2011/0028467 provides compounds of the formula I, page 2.  Page 13 provides oral administration.  Page 14 provides administering preferably 1-200 mg per day.  Compound 4 is found page 15 and 43:

    PNG
    media_image4.png
    226
    250
    media_image4.png
    Greyscale
.  Compound 33 is found on page 26 and 46:

    PNG
    media_image5.png
    251
    304
    media_image5.png
    Greyscale
.  Page 56 provides test for uricosuric effect in Cebus Monkey with example 4, wherein 3.75 mg/kg is utilized. 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung Oh Ahn et al.
Sung Oh Ahn et al. discloses UR-1102, see Figure 1, page 158:

    PNG
    media_image6.png
    164
    182
    media_image6.png
    Greyscale
.  Page 159 provides that 3mg/kg was administered by oral gavage in a dose once daily.  See also page 162, table 2 for UR-1102 3mg/kg dose.  Page 164 provides that UR-1102 at 3mg/kg exhibited both better systemic exposure and significannly greater plasma urate-lowering than benzbromarone at 3mg/kg.  Page 164 provides that there are significant difference between species in terms of urate metabolism.  URAT1 inhibition would be expected to cause significant urate-lowering in gout patients.  Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2011/0028467 alone or in view of Sung Oh Ahn.
US Pre-Grant Publication 2011/0028467 provides compounds of the formula I, page 2.  Page 13 provides oral administration.  Page 14 provides administering preferably 1-200 mg per day.  Compound 4 is found page 15 and 43:

    PNG
    media_image4.png
    226
    250
    media_image4.png
    Greyscale
.  Compound 33 is found on page 26 and 46:

    PNG
    media_image5.png
    251
    304
    media_image5.png
    Greyscale
.  Page 56 provides test for uricosuric effect in Cebus Monkey with example 4, wherein 3.75 mg/kg is utilized.  
Sung Oh Ahn et al. discloses UR-1102, see Figure 1, page 158:

    PNG
    media_image6.png
    164
    182
    media_image6.png
    Greyscale
.  Page 159 provides that 3mg/kg was administered by oral gavage in a dose once daily.  See also page 162, table 2 for UR-1102 3mg/kg dose.  Page 164 provides that UR-1102 at 3mg/kg exhibited both better systemic exposure and significannly greater plasma urate-lowering than benzbromarone at 3mg/kg.  Page 164 provides that there are significant difference between species in terms of urate metabolism.  URAT1 inhibition would be expected to cause significant urate-lowering in gout patients.  Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.

    PNG
    media_image5.png
    251
    304
    media_image5.png
    Greyscale
example 33, the reference does not provide the HCl salt in a pharmaceutical composition with a dose of greater than 2mg to 10mg or less based on the free base.  However, US 2011/0028467 does disclose pharmaceutical compositions of formula I, orally administered, page 13, once daily, page 14, in a dose of 1-200 mg, page 14.  Additionally, the free base of example 33 (which is example 4) is utilized in experimental example 4 where 3.75mg/kg is utilized.  For combination with Sung Oh Ah, as seen in Sung Oh Ahn, which utilizes 3mg/kg of UR-1102, Page 164 also provides that additionally, UR-1102 would be expected to show a much more significant effect in patients with gout than the greater decreases in plasma urate level it achieved in the Cebus monkeys.  Therefore, one would be motivated to administer the HCL salt (example 33): 
    PNG
    media_image5.png
    251
    304
    media_image5.png
    Greyscale
at doses similar to that utilized by its free base (example 4).  Also, see MPEP 2144.05 which provides that in the case where the claimed range lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness, In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed Cir. 2003).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                         15 November 2021Rebecca Anderson					
Group 1620				
Technology Center 1600